Name: Commission Regulation (EEC) No 1091/86 of 15 April 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 4 . 86 Official Journal of the European Communities No L 101 / 11 COMMISSION REGULATION (EEC) No 1091/86 of 15 April 1986 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 18 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 April 1986 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 335, 13 . 12 . 1985, p . 9 . No L 101 / 12 Official Journal of the European Communities 17. 4 . 86 ANNEX Amount of unit values per 100 kg net Code NIMEXE code CCT heading No Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.12 1.14 1.16 1.20 1.22 1.28 1.30 1.32 1.40 1.50 1.60 1.70 1.74 1.80 1.80.1 1.80.2 1.90 1.100 1.110 1.112 1.118 1.120 1.130 1.140 1.150 1.160 2.10 2.20 2.30 2.40 2.50 2.50.1 07.01-13 07.01-15 ex 07.01-21 ex 07.01-22 07.01-23 ex 07.01-27 07.01-31 07.01-33 ex 07.01-36 07.01-41 07.01-43 07.01-45 07.01-47 ex 07.01-49 ex 07.01-54 ex 07.01-59 ex 07.01-63 07.01-67 ex 07.01-68 ex 07.01-71 ex 07.01-71 07.01-73 07.01-75 07.01-77 07.01-81 07.01-82 07.01-85 07.01-91 07.01-93 07.01-97 07.01-96 ex 07.01-99 ex 07.06-90 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 ex ex ex ex ex ex ex ex ex ex ex ex ex ex ex 07.01 All 07.01 B I 07.01 B II 07.01 Bill 07.01 D I 07.01 D II 07.01 F I 07.01 F II 07.01 Fill 07.01 G II 07.01 G IV 07.01 H 07.01 H 07.01 IJ 07.01 K 07.01 L 07.01 M 07.01 P I 07.01 Q II 07.01 R 07.01 S 07.01 Til 07.01 T I 07.01 Till 07.06 B 08.01 B 08.01 C 08.01 D 08.01 H 08.02 A I New potatoes Broccoli White cabbages and red cabbages Chinese cabbage Cabbage lettuce Endives Peas Beans (of the species Phaseolus) Broad beans Carrots Radishes Onions (other than wild onions and sets) Garlic Leeks Asparagus :  green  other Artichokes Tomatoes Cucumbers Chantarelles Fennel Sweet peppers Aubergines Vegetable marrows (including courgettes) Celery stalks and leaves Sweet potatoes , fresh , whole Bananas , fresh Pineapples , fresh Avocados , fresh Mangoes and guavas, fresh Sweet oranges , fresh :  Sanguines and semi ­ sanguines 29,92 164,24 35,18 43,11 52,24 45,63 109,58 134,68 28,92 26,69 93,69 19,23 201,5 « 35,69 363,62 237,17 68,94 72,34 70,85 728,45 32,39 108,01 74,39 41.59 41,45 68,69 56,14 60,32 148,37 184,65 45.60 1309 7187 1539 1886 2286 1997 4795 5893 1265 1 168 4100 841 8820 1561 15912 10378 3016 3165 3100 31877 1417 4726 3255 1820 1813 3005 2456 2639 6492 8080 1995 237,35 1 302,73 279,04 341,97 414,39 361,96 869,18 1 068,28 229,45 211,72 743,17 152,59 1 598,66 283,09 2884,16 1881,24 546.84 573,78 562,01 5777,92 256,95 856.77 590,06 329,95 328.78 544.85 445,32 478,44 1 176,86 1 464,65 361,76 64,49 353,97 75,82 92,91 112,59 98,35 236,17 290,26 62,34 57,52 201,93 41,46 434,38 76,91 783,67 511,16 148,58 155,90 152,70 1 569,94 69,81 232,79 160,32 89,65 89,33 148,04 121,00 130,00 319,77 397,96 98,29 205,37 1 127,17 241,43 295,88 358,55 313.18 752,04 924.31 198,52 183.19 643,02 132,02 1 383,22 244,93 2495,47 1 627,71 473,14 496,45 486,27 4999,25 222.32 741,31 510,54 285,48 284,47 471,42 385,31 413,96 1018,25 1 267,26 313,00 4024 22090 4731 5798 7026 6137 14738 18114 3890 3590 12601 2587 27108 4800 48906 31900 9272 9729 9530 97975 4357 14528 10005 5595 5575 9239 7551 8112 19955 24835 6134 21,20 116,35 24,92 30,54 37,01 32,33 77,63 95,41 20,49 18,91 66,37 13,62 142,78 25,28 257,60 168,02 48,84 51,24 50,19 516,07 22,95 76,52 52,70 29,47 29,36 48,66 39,77 42,73 105,11 130,81 32,31 44170 242430 51928 63638 77116 67359 161749 198799 42699 39400 138 299 28395 297501 52681 536723 350086 101763 106777 104587 1075231 47816 159440 109807 61402 61 184 101393 82872 89034 219005 272560 67321 72,65 398,75 85,41 104,67 126,84 110,79 266,05 326,99 70,23 64,80 227,48 46,70 489,34 86,65 882,82 575,83 167,38 175,63 172,02 1 768,58 78,65 262,25 180,61 100,99 100,63 166,77 136,31 146,44 360,22 448,31 110,73 18,93 103,91 22,25 27.27 33.05 28.87 69.33 85.21 18.30 16.88 59.28 12,17 127,52 22,58 230.05 150.06 43,61 45,76 44,82 460,88 20,49 68.34 47.06 26.31 26.22 43,46 35,52 38,16 93,87 116,83 28,85 17. 4 . 86 Official Journal of the European Communities No L 101 / 13 Code NIMEXE code CCT heading No ex 08.02 B ex 08.02 B II ex 08.02 B II 08.02 B I ex 08.02 B II ex 08.02 C ex 08.02 D ex 08.02 E 08.04 A I 08.05 C 08.06 A II 08.06 B II 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A 08.08 C ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09 Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Id Lit FI £ 2.50.2 2.50.3 2.60 2.60.1 2.60.2 2.60.3 2.60.4 2.70 2.80 2.80.1 2.80.2 2.81 2.90 2.95 2.100 2.110 2.120 2.130 2.140 2.150 2.160 2.170 2.175 2.180 2.190 2.190.1 2.190.2 2.195 2.200 2.202 2.203 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 08.02-29 08.02-31 08.02.28 08.02-34 08.02-37 ex 08.02-50 ex 08.02-70 ex 08.02-70 ex 08.02-90 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 08.07-55 08.07-71 08.07-75 08.08-11 08.08-15 08.08-35 08.09-11 ex 08.09-19 ex 08.09-19 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.09-90  Navels , Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis , Ovalis, Trovita and Hamlins  others Mandarins including tangerines and satsumas, fresh , Clementines, wilkings and other similar citrus hybrids, fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons , fresh Grapefruit, fresh :  white  pink Limes and limettes Table grapes Chestnuts Apples Pears Apricots Peaches Nectarines Cherries Plums Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons) :  Amarillo , Cuper, Honey Dew, Onteniente, Piel de Sapo , Rochet, Tendral  other Pomegranates Kiwis Khakis Lychees 39,85 34,00 61,59 42,92 87,98 75,66 43,56 43,81 67,20 138,89 132,38 84,23 70,55 81,85 150,97 157,57 143,86 110,14 118,32 207,88 99,81 74,33 75,17 209,75 144,16 270,36 241,73 224,13 1744 1487 2695 1878 3850 3310 1906 1917 2940 6078 5793 3686 3087 3 581 6606 6895 6295 4820 5178 9096 4367 3252 3289 9178 6308 11830 10578 9 808 316,12 269.68 488,58 340,43 697,89 600,1 1 345.55 347.56 533,01 1 101,68 1 050,01 668,11 559.65 649,22 1 197,53 1 249,84 1 141,12 873.66 938,55 1 648,86 791.69 589,62 596,29 1 663,68 1 143,46 2144,42 1917,41 1 777,80 85,89 73,27 132,75 92,50 189,62 163,06 93,89 94,43 144,82 299,34 285,30 181,53 152,06 176,40 325,38 339,60 310,05 237,38 255.01 448.02 215,11 160,20 162,02 452.04 310,69 582,67 520,99 483.05 273,52 233,34 422,73 294,55 603,84 519,24 298,98 300.72 461,18 953.21 908,50 578,07 484.22 561.73 1 036,14 1081,40 987,33 755.92 812,06 1 426,65 685,00 510,16 515.93 1 439,47 989,36 1 855,42 1 659,01 1 538,21 5360 4573 8284 5772 11834 10176 5859 5893 9038 18681 17805 11329 9489 11008 20306 21 193 19349 14814 15915 27959 13424 9998 10111 28210 19389 36362 32513 30146 28,23 24,08 43,63 30,40 62,33 53,60 30,86 31,04 47,60 98,40 93,78 59,67 49,98 57,98 106,96 111,63 101,92 78,03 83,82 147,27 70,71 52,66 53,25 148,59 102,13 191,53 171,25 158,78 58829 50187 90921 63352 129873 111677 64305 64678 99190 205016 195399 124330 104146 120816 222852 232587 212354 162582 174658 306842 147329 109724 110966 309 599 212790 399062 356817 330836 96,76 82,55 149,55 104.20 213,62 183.69 105,77 106.38 163,15 337.21 321,40 204,50 171,30 198,72 366.55 382.56 349,28 267,42 287,28 504.70 242,33 180,47 182,52 509,24 350,00 656.39 586,90 544,17 25,21 21,51 38,97 27,15 55,66 47.86 27,56 27,72 42.51 87.87 83,75 53,29 44,64 51,78 95.52 99,69 91.02 69,68 74,86 131,52 63,15 47.03 47,56 132,70 91,21 171,05 152,94 141,80